DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 11/29/2021, with respect to the rejection(s) of the claim(s) under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kannan et al. U.S. PGPub 2016/0063136.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 and 6-8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kannan et al. U.S. PGPub 2016/0063136.
Regarding claim 1, Kannan discloses a method performed by a computer system having at least one processor and a memory, method comprising: creating, using modeling logic executing on the processor, a three- dimensional model of a product, the three-dimensional model comprising a feature representing a part of the product, the three-dimensional model being represented by model data stored in a non-transitory storage medium (e.g. pg. 1-2, ¶9-11); identifying a quality characteristic for 
 	Regarding claim 2, Kannan discloses the method of claim 1, further comprising: processing the quality characteristic with an electronic device configured to perform the post-design phase action with respect to the product (e.g. pg. 1-2, ¶9-11; pg. 2-3, ¶30-32 and 37; pg. 3-4, ¶41-50; Fig. 1).
 	Regarding claim 3, Kannan discloses the method of claim 2, wherein the post-design phase is a production phase, and processing the quality characteristic comprises exporting the quality characteristic to a manufacturer system configured to manufacture the product based on the model (e.g. pg. 1-2, ¶9-11; pg. 2-3, ¶30-32 and 37; pg. 3-4, ¶41-50; Fig. 1).
 	Regarding claim 4, Kannan discloses the method of claim 2, wherein the post-design phase is a compliance phase, and processing the quality characteristic comprises automatically generating a regulatory compliance document based on the quality characteristic (e.g. pg. 1-2, ¶9-11; pg. 2-3, ¶30-32 and 37; pg. 3-4, ¶41-50; Fig. 1).
 	Regarding claim 6, Kannan discloses the method of claim 1, wherein the data structure associated with the feature comprises an annotation (e.g. highlighted area) applied to the feature on the model (e.g. Fig. 9, 11 and 14).

 	Regarding claim 8, Kannan discloses the method of claim 1, wherein the post-design phase is a production phase and the post-design phase action comprises inspection (e.g. automated inspection).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kannan as applied to the claims above, and further in view of Cope U.S. PGPub 2016/0334778.
Regarding claim 5, Kannan discloses a post-design phase that includes an inspection, but does not explicitly disclose a nonconformance report and adjusting a quality characteristic.
 	Cope discloses the method of claim 2, wherein the post-design phase is a postproduction monitoring phase, and processing the quality characteristic comprises: receiving a report of a nonconformance relating to the product (e.g. pg. 10, ¶81; pg. 12, ¶93; pg. 14, ¶106); determining that the nonconformance is associated with the quality characteristic of the feature (e.g. pg. 10, ¶81; pg. 12, ¶93; pg. 14, ¶106); and performing at least one of adjusting the quality characteristic (e.g. corrective action), associating the nonconformance with an entity responsible for designing the feature, or generating documentation of the nonconformance and transmitting the generated documentation to an organizational entity responsible for quality control of the product (e.g. pg. 10, ¶81; pg. 12, ¶93; pg. 14, ¶106).

 	Therefore, it would have been obvious to modify Kannan with Cope to obtain the invention as specified in claim 5.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R KASENGE whose telephone number is (571)272-3743. The examiner can normally be reached Monday - Friday 7:30am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





CK
February 15, 2022

/CHARLES R KASENGE/Primary Examiner, Art Unit 2116